DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
This application repeats a substantial portion of prior PCTCN2020128564 filed 11/13/2020, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Since CN201921815938.3 filed 10/25/2019 does not have disclosure within PCTCN2020128564 filed 11/13/2020 and is not incorporate by reference (MPEP 2163.07 II), it will be considered a CIP and not CON (see Priority Analysis of Instant Application). Also, PCTCN2020128564 filed 11/13/2020 had CN201921815938.3 filed 10/25/2019 priority revoked and therefore cannot be used as priority. There is no passthrough to claim CN201921815938.3 filed 10/25/2019 as a priority document. See PCT document attached to this document. 
This application is claiming the benefit of CN201921815938.3 filed 10/25/201 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
Priority Analysis of Instant Application
Summary of CN201921815938.3 (10/25/2019): It discloses a 2 fan neck fan with both fans pulling air into the body of the casing and extracting out of the outlets. In the body, there is a partition that separates the battery and control system and the fluid flow conduit of the fan. 
Summary of CN202022210032.8 (9/30/2020): It discloses a 4 fan neck fan with the fans pulling the air into two separate from each other body portions and directing the air to the outlets. In the body, there is a partition that separates the battery and control system and the fluid flow conduit of the fan.
Summary of PCT CN2020128564 (11/13/2020): It discloses a 4 fan neck fan with the fans pulling the air into two separate from each other body portions and directing the air to the outlets. In the body, there is a partition that separates the battery and control system and the fluid flow conduit of the fan. This has a cover that covers the exposed inlet that is not near the neck. 
Claim 1 discloses 4 fans for a neck fan with the partition dividing the body. This isn’t supported by CN201921815938.3 (10/25/2019) because there is more than 2 fans. This will have priority to CN202022210032.8 with the date of 9/30/2020. The dependent claims 2, 5-7, 13-18 will also have this supported priority date. 
Claim 8-12 discloses a cover on the inlets. This will have priority to PCT CN2020128564 with the date of 11/13/2020. 
Claim 19 discloses at least 2 fans for a neck fan with the partition dividing each of the 2 parts of the body into 2 air ducts. This isn’t supported by CN201921815938.3 (10/25/2019) because it divides the “first part” and “second part” into two air ducts. Under BRI, air ducts are “a pipe, tube, or channel that conveys a substance” (Merriam-webster.com). CN201921815938.3 (10/25/2019) only has one duct in each of the first parts and second parts and the other cavity is to hold the electronics and batteries of the neck fan. This will have priority to CN202022210032.8 with the date of 9/30/2020.
Claim 20 discloses a cover on the inlets. This will have priority to PCT CN2020128564 with the date of 11/13/2020.
Priority Analysis of US11187241
Summary of CN202020796618.4 (5/13/2020): It discloses a 2 fan neck fan with both fans pulling air into the body of the casing and extracting out of the outlets. In the body, there is a partition that separates the battery and control system and the fluid flow conduit of the fan. This has a cover that covers the exposed inlet that is not near the neck.
Summary of CN202021804208.6 (8/25/2020): It discloses a 4 fan neck fan with the fans pulling the air into two separate from each other body portions and directing the air to the outlets. In the body, there is a partition that separates the battery and control system and the fluid flow conduit of the fan.
Summary of CN202011641197.9 (12/31/2020): It discloses a 2 to 4 fan on a neck fan with the fans pulling the air into two separate from each other body portions and directing the air to the outlets. In the body, there is a partition that separates the battery and control system and the fluid flow conduit of the fan. This has a cover that covers the exposed inlet that is not near the neck. 
Figures 1-29 along with the corresponding section of the specification of this application have support to CN202020796618.4 with the date of 5/13/2020.
Figures 30-35 along with the corresponding section of the specification of this application have support to CN202020796618.4 with the date of 8/25/2020.
Figures 1-38 along with the corresponding section of the specification of this application have support to CN202020796618.4 with the date of 12/31/2020.
Response to Arguments
Applicant’s arguments with respect to claim objections, drawing objections, and 35 USC 112(b) rejections have been fully considered and are persuasive.  The claim objections, drawing objections, and 35 USC 112(b) rejections of 8/4/2022 has been withdrawn. 
Under consideration of the English translation of the Foreign priority documents, the applicant does not have claims to CN201921815938.3 (10/25/2019) (see section Priority Analysis of Instant Application), unless the claim languages is amended. If the languages is amended, a further examination of the priority will be conducted. Therefore, applicant's arguments with regards to 35 USC 102 and 35 USC 103 have been fully considered but they are not persuasive. 
The rejection is updated below and made final. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. US 11187241.
Regarding claim 19, Liu discloses:
A neck fan (Fig 1), comprising: 
a housing (10), configured to hang around a user's neck (Col 4, line 8-10), 
wherein the housing comprises a first part (11) and a second part (13) respectively configured to be around two opposite sides of the user's neck (This limitation is functional language for the shell portion, MPEP 2114(I-II)), 
each of the first part and the second part comprises sidewalls (Fig 3: 151 and 152) surrounding an accommodating space (Fig 4: 231), 
each of the first part and the second part further defines air inlets (115 and 114) and air outlets (32 and 232) communicated with the accommodating space (231 communicates with 115, 114, 232, and 32), 
at least one partition (Fig 32: 14) is arranged in the accommodating space and configured to divide the accommodating space into at least two accommodating parts (left and right 102 areas) arranged along an extension direction of the housing, 
wherein the partition together with the sidewalls defines at least two air ducts (left and right 102 areas); 
at least two fan assemblies (Fig 31 and 32: 20), wherein each of the at least two accommodating parts receives one of the at least two fan assemblies, 
wherein each of the at least two fan assemblies corresponds to part of the air inlets and part of the air outlets (20 directs air from 103 to 104), and corresponds to one of the at least two air ducts and configured to direct air into the accommodating parts from the part of the air inlets and then through the one of the at least two air ducts and direct air out of the accommodating parts through the part of the air5Appl. No. 17/471,178Response to Final Office Action dated June 02, 2022Attorney Docket No.: 375-PAUS2118820 outlets (Air flows from 103 into 102 and out of 104), 
wherein the sidewalls of each of the first part and the second part further defines vents corresponding to the air inlets (Vents of 103); 
wherein the air inlets and the vents are arranged two opposite sides of the housing (Vents of 103 on 11 and 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 12-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 11187241 in view of Strauss US 5802865.
Regarding claim 1, Liu discloses:
A neck fan (Fig 1), comprising: 
an arc-shaped housing (10), configured to hang around a user's neck (Col 4, line 8-10), 
wherein the arc-shaped housing comprises a first part (11) and a second part (13) respectively configured to be around two opposite sides of the user's neck (This limitation is functional language for the shell portion, MPEP 2114(I-II)), 
each of the first part and the second part comprises sidewalls (Fig 3: 151 and 152) surrounding an accommodating space (Fig 4: 231), 
each of the first part and the second part further defines air inlets (115 and 114) and air outlets (32 and 232) communicated with the accommodating space (231 communicates with 115, 114, 232, and 32), 
at least one partition (Fig 32: 14) is arranged in the accommodating space and configured to divide the accommodating space into at least two accommodating parts (102) arranged along an extension direction of the arc-shaped housing, 
each of the two accommodating parts corresponds to part of the air inlets and parts of the air outlets (each 102 has a 103 and 104); and 
at least four fan assemblies (Fig 31 and 32: 20), wherein each of the at least two accommodating parts receives one of the at least four fan assemblies, and the at least four fan assemblies is configured to direct air into the one of the at least two accommodating parts through corresponding air inlets and to direct air out of the one of the at least two accommodating parts through corresponding air outlets (20 directs air from 103 to 104), 
the number of the air outlets is multiple (104), and multiple air outlets are arranged along the extension direction of the arc- shaped housing; 
wherein the at least four fan assemblies comprise a first fan assembly (Fig 33: Left fan) and a second fan assembly (right fan); 
each of the sidewalls comprises an inner wall (17), a top wall (wall that touches 102a) and a bottom wall (wall that touches 102b) respectively connected to two opposite sides of the inner wall; 
the partition comprises a main body (Whole body of 106) and a first guiding part (Left side partition) and a second guiding part (Right side partition); 
the first guiding part comprises an arc shaped first portion (142 of left side partition) surrounding part of the first fan assembly (142 surrounds left fan) and a second portion (141) connected between the first portion and the top wall, the second guiding part is connected to the main body and surrounds part of the second fan assembly (142 on the right side surrounds right fan assembly and is connected to 141).
However, Liu is silent as to:
sizes of the multiple air outlets, shapes of the multiple air outlets and/or distances between two adjacent air outlets of the multiple air outlets varies along the extension direction of the arc-shaped housing. 
From the same field of endeavor, Strauss teaches: 
sizes of the multiple air outlets, shapes of the multiple air outlets and/or distances between two adjacent air outlets of the multiple air outlets varies along the extension direction of the arc-shaped housing (Fig 1, Col 5, line 14-16: Holes 150 get larger towards the end of the both side of the neck device).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the holes to change the sizes as taught by Strauss to promote cooling (Col 3, line 54).
Regarding claim 2, Liu discloses all of the above limitations. However, Liu is silent as to:
wherein a direction from the first part to the second part is a first extension direction, multiple air outlets on the first part reduce along the first extension direction; a direction from the second part to the first part is a second extension direction, and multiple air outlets on the second part reduce along the second direction.
From the same field of endeavor, Strauss teaches:
wherein a direction from the first part to the second part is a first extension direction, multiple air outlets on the first part reduce along the first extension direction; a direction from the second part to the first part is a second extension direction, and multiple air outlets on the second part reduce along the second direction (Fig 1, Col 5, line 14-16: Holes 150 get larger towards the end of the both side of the neck device).
This claim modification is covered by claim 1.
Regarding claim 5, Liu discloses:
wherein the sidewalls comprise a first sidewall (Fig 3: 151) configured to be close to user's neck and a second sidewall (133) opposite to the first sidewall, 
the air inlets are arranged at the second sidewall (115 on 152), and the air outlets are arranged at the first sidewall adjacent to the second sidewall or arranged at the second sidewall adjacent to the first sidewall (32 on 151).
Regarding claim 6, Liu discloses:
wherein each fan assembly corresponds to multiple air inlets (multiple 103), each fan assembly corresponds to the same number of air inlets (Each 103 has 2 inlets), 
the multiple air inlets corresponding to each fan assembly are arranged in a circular shape (inlets are circles), 
the first sidewall defines a plurality of vents corresponding to each fan assembly (Multiple vents on 103), 
each of the plurality of vents is arc shaped, the plurality of vents corresponding to each fan assembly are arranged in a circular shape (Vents of 103 are arc and make a circle).
Regarding claim 7, Liu discloses:
wherein each one of the first part and the second part comprises a connecting end (End of 11 and 13 that connects at 12) connected to the other of the first part and the second part and a free end away from the connecting end (Fan end of 11 and 13).
However, Liu is silent as to:
sizes of the air inlets corresponding to the fan assembly adjacent to the connecting end are less than those of the air inlets corresponding to the fan assembly adjacent to the free end, an outer diameter of the fan assembly adjacent to the connecting end is less than that of the fan assembly adjacent to the free end 
From the same field of endeavor, Strauss teaches: 
 sizes of the air inlets corresponding to the fan assembly adjacent to the connecting end are less than those of the air inlets corresponding to the fan assembly adjacent to the free end, an outer diameter of the fan assembly adjacent to the connecting end is less than that of the fan assembly adjacent to the free end (Fig 1, Col 5, line 14-16: Holes 150 get larger towards the end of the both side of the neck device).
This claim modification is covered by claim 1.
Regarding claim 8, Liu discloses:
wherein each of the first part and the second part comprises a cover (Fig 3: 135) corresponding to the air inlets and 
the cover is connected to the second sidewall away from the first sidewall (135 is on152 side and corresponds to 115), 
a gap (Fig 3: gap between 135 and 133) is defined between edges of the cover and the second sidewall.
Regarding claim 9, Liu discloses:
wherein the second sidewall (Fig 3: 133) comprises a main part (main body of 133) and a recessed part (Recessed area around 135) connected to the main part and recessed towards the first sidewall (Recessed area is towards 151), 
the air inlets are arranged at the recessed part (114 and 115 are at recessed area), 
the cover covers the recessed part (135 covers recessed area), the cover is at least partially connected to the main part adjacent to the recessed part to define the gap (135 connects to body of 133 and defines the gap).
Regarding claim 10, Liu discloses:
wherein the cover comprises a cover body (Fig 7: 135 main body) and a first mounting part arranged at the cover body (One flange extending off 135), 
the second sidewall is provided with a3Appl. No. 17/471,178 Response to Final Office Action dated June 02, 2022Attorney Docket No.: 375-PAUS2118820second mounting part corresponding to the first mounting part (Attachment of 135 to 133), 
the first mounting part cooperates with the second mounting part to detachably or movably mount the cover onto the second sidewall away from the first sidewall (Attachment of 133 attaches to 135).
Regarding claim 12, Liu discloses:
wherein one of the first mounting part and the second mounting part is a mounting shaft (Flange extending off of 135), and the other of the first mounting part and the second mounting part is a mounting hole configured to receive the mounting shaft (Attachment of 133 is a hole).
Regarding claim 13, Liu discloses:
wherein each fan assembly comprises a driving axis (Fig 15: Axis of 310) and a fan blade (300 impeller blades) assembly mounted on the driving axis, 
the driving axis extends along a direction from the first sidewall to the second sidewall (axis of 310 extends between 151 and 133), and 
the partition is connected to a side of the first sidewall facing the second sidewall and extends towards the second sidewall (Fig 10: Partition extends from 151 towards 133).
Regarding claim 14, Liu discloses:
wherein the air outlets are arranged at the top wall (Fig 30: 104 at the top wall), 
one end of the main body is connected to the bottom wall adjacent to the free end (Fig 33: 106 main body is connected to 102b’s wall), and the other end of the main body extends to a middle of the top wall, in each of the first part and the second part (Fig 33: 106 main body is connected to 102a’s wall),
the first fan assembly is adjacent to the free end (Fig 33: Left fan), and the second fan assembly is located on a side of the first fan assembly away from the free end (Right fan).
Regarding claim 16, Liu discloses:
wherein the second sidewall (Fig 32: 11a) comprises a main plate (main body of 11a) and an auxiliary plate (16), a shape and a position of the auxiliary plate corresponds to those of the partition (14), and the auxiliary plate is connected between the main plate and the partition (16 is between 14 and 11a).
Regarding claim 17, Liu discloses:
wherein the partition comprises a main body (Main body of 106) and a guiding part, a shape of the main body at least partially matches to that of the fan assembly and the main body surrounds the fan assembly, the guiding part is configured to cooperate with the sidewalls to surround an air duct communicated with the air outlets (The body of 106 has the shape of the circular fan and surrounds the duct to send air through the outlets).
Regarding claim 18, Liu discloses:
wherein in each of the first part and the second part, the fan assemblies comprises a first fan assembly (Fig 33: Left fan) and 
a second fan assembly (Right fan) adjacent to the first fan assembly, 
the guiding part comprises a first guiding portion located between the first fan assembly and the second fan assembly (Left main body 106 left of the right fan) and 
a second guiding portion located at one side of the second fan assembly away from the first fan assembly (Right main body 106 right of the right fan),
the second guiding portion extends from one of the first part and the second part towards the other of the first part and the second part (Right main body 106 right of the right fan), 
a side of the second guiding portion away from the air duct cooperates with the sidewalls to surround a receiving space (233), 
the neck fan further comprises electronic components (Fig 4: 50, 55, 90), 
the electronic components comprise a battery (50) and 
a printed circuit board (55), 
the receiving space is configured to receive at least one of the battery and the printed circuit board (50, 55, and 90 in 233).
Regarding claim 20, Liu discloses:
each of the at least two fan assemblies is a turbine fan assembly and comprises a driving axis (Fig 15: Axis of 310) and a fan blade assembly (300 impeller blades) mounted on the driving axis, 
the driving axis extends along a direction from the air inlets to corresponding vents (axis of 310 extends between 151 and 133),
the at least two fan assemblies comprises four fan assemblies (Fig 31 and 32: 20), 
two fan assemblies of the four fan assemblies are arranged in the at least two accommodating parts of the first part respectively (Fig 33: Left fan is in the first accommodating part),
the other two fan assemblies of the four fan assemblies are arranged in the at least two accommodating parts of the second part respectively (Fig 33: Right fan is in the first accommodating part)
a first cover (Fig 3: 135) is connected to the sidewalls of the first part to cover the air inlets corresponding to the two fan assemblies (135 covers 20) and 
a first gap (Gap between 133 and 135) is defined between edges of the first cover and the sidewalls of the first part to allow air to go into the air inlets, and 
a second cover (Fig 3: 135) is connected to the sidewalls of the second part to cover the air inlets corresponding to the other two fan assemblies (135 covers 20) and 
a second gap (Gap between 133 and 135) is defined between edges of the second cover and the sidewalls of the second part to allow air to go into the air inlets.
However, Liu is silent as to:
a size of each of the at least two air ducts decreases along a direction away from a corresponding one of the at least two fan assemblies.
From the same field of endeavor, Strauss teaches: 
a size of each of the at least two air ducts decreases along a direction away from a corresponding one of the at least two fan assemblies (Fig 1, Col 5, line 14-16: Holes 150 get larger towards the end of the both side of the neck device).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the holes to change the sizes as taught by Strauss to promote cooling (Col 3, line 54).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 11187241 and Strauss US 5802865 as applied to claim14 above, and further in view of Adair US 10709601.
Regarding claim 15, Liu discloses:
wherein the neck fan further comprises electronic components (Fig 32: 50, 55, 18), 
the electronic components comprise a battery (50) and 
a printed circuit board (55), 
the second guiding part cooperates with the main body to define a receiving space configured to receive at least part of the electronic components (107 receives 50), the electronic components further comprise a switch button (18) and 
the second side wall on the second part defines a first opening corresponding to the switch button (opening that contains 90) and a second opening corresponding to the printed circuit board, 
the switch button is mounted on the second sidewall corresponding to the first opening and connected to the printed circuit board (55 is between 16).
However, Liu is silent as to: 
a data port, 
the data port is mounted on the second sidewall corresponding to the second opening and connected to the printed circuit board.
From the same field of endeavor, Adair teaches: 
a data port (Fig 13: Charger 72 is connected to the battery)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Liu to have a charger port on the battery as taught by Adair to recharge the battery packs (Col 9, line 40-45).
The combination would result in: the data port is mounted on the second sidewall corresponding to the second opening and connected to the printed circuit board.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 recites: wherein the first mounting part and the second mounting part are switched between a first mounting state where the edges of the cover and the second sidewall defines the gap communicating with the air inlets and a second mounting state where the edges of the cover are attached to the second sidewall to seal the air inlets. The gap being sealed in different mounting states is not taught by the prior art and is considered allowable subject matter. 

Pertinent Prior Art                                                                                                                                                                         
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20220235786 discloses a similar neck fan with a later priority date. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M./Examiner, Art Unit 3745

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745